“La dignidad del ser humano es inviolable.” Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257.
El asunto ante nuestra consideración es novel. Nos co-rresponde determinar cuáles son los requisitos que deben estar presentes para que un funcionario público pueda rea-lizar válidamente un registro al desnudo.
En particular, debemos dilucidar si a la luz de la protec-ción constitucional contra registros y allanamientos irrazo-nables, procede la supresión de cierta evidencia entregada por una visitante civil a una institución penal, tras reque-rírsele un registro al desnudo como condición de admisión.
HH
El 11 de marzo de 1997, el Ministerio Público presentó una denuncia contra la Sra. Kathia Bonilla Bonilla (en adelante la acusada). Se le imputó haber infringido el Art. 234 del Código Penal, 33 L.P.R.A. see. 4430. Se le acusó de poseer marihuana con intención de introducirla al Pro-yecto Modelo de Rehabilitación ubicado en el Municipio de Juana Díaz (en adelante el Proyecto).
El 29 de abril de 1997 se celebró la vista preliminar. El Ministerio Público presentó el testimonio de la Oficial de *325Custodia, Sra. Aida Luz Pica Lynn (en adelante la Oficial), quien el día de los hechos se encontraba llenando boletas para los visitantes de los confinados en el Puesto I del Proyecto. En apretada síntesis, ésta declaró que al ver a la acusada y a sus acompañantes,(1) la notó “ansiosa” por ver a su esposo allí confinado y que, en vista de ello, solicitó a sus superiores autorización para llevar a cabo un registro al desnudo.
Testificó que en el lugar hay carteles que indican el tipo de vestimenta que tiene que usar una persona para entrar a la institución penal. Éstos anuncian, además, que toda persona que quiera entrar a la institución será registrada físicamente y también se registrarán sus pertenencias. La Oficial señaló que dicho registro físico rutinario consistía en someter al visitante a un procedimiento de “cacheo” o registro superficial.
La Oficial explicó que la acusada y sus acompañantes pasaron al área llamada “La Carpa”, donde se registraron los paquetes que llevaban consigo, y luego al área de “Control Fuera”, donde se les informó que se les sometería a un registro físico. Testificó que “orientó” a la acusada y a sus acompañantes al efecto de que podían negarse al registro, pero que de rehusarse, no entrarían a visitas ese día.
Continuó declarando que procedió, junto a su compa-ñera Ivelisse Rivera, a registrar al desnudo a las dos acom-pañantes de la acusada en el baño de “Control Fuera”.(2) Cuando exigió a la acusada que se “quitara toda la ropa” para “verificarla”, la acusada le indicó que tenía droga en su poder. Entonces, procedió a sacarla de su ropa interior y a entregársela a la Oficial. Acto seguido, ésta le ordenó nuevamente que se desnudara. Una vez se desnudó, la Ofi-cial procedió a registrar toda la ropa y las pertenencias de la acusada. Luego, le ordenó que se colocara de cuclillas *326(que se “ñangotara”) para ver si tenía más droga en sus partes íntimas. No encontró droga en el cuerpo de la acu-sada y llamó a la Policía.
A preguntas de la defensa, la Oficial admitió que le or-denó a la acusada quitarse la ropa y que ésta entregó la droga “para evitar ser desnudada”. La Oficial expresó que la acusada presenció el registro al desnudo de sus dos acompañantes. Agregó, que es práctica usual en la institu-ción donde trabaja desnudar a todos los integrantes de un grupo aunque sólo se sospeche de uno. Reconoció que al momento del registro la puerta del baño se encontraba abierta. Añadió que no sabía que para registrar al desnudo a una persona se requiere su consentimiento escrito. Final-mente, admitió no haberle dado a la acusada orientación alguna antes de ordenarle que se desnudara.
Posteriormente, la defensa presentó como testigo a la acusada. Esta afirmó que cuando llegó al lugar donde se entrega la boleta a los visitantes, se le informó a ella y a sus acompañantes que serían registradas. Primero pasa-ron sus dos amigas, cuyo registro al desnudo presenció. Continuó declarando que, cuando la Oficial se le acercó, ella se detuvo y le informó que no se iba dejar registrar. La Oficial, sin embargo, le dijo que la registraría de todos modos. Ante esto, la acusada procedió a entregarle la marihuana que llevaba consigo. Aun así, la Oficial le advirtió que se tenía que quitar la ropa si quería salir de la insti-tución penal.
Continuó testificando la acusada que mientras se des-vestía, la puerta del baño estaba abierta y había tres (3) guardias penales mirando hacia adentro. Nadie la orientó sobre su derecho a negarse a ser registrada. Tampoco firmó documento alguno a esos efectos. La primera persona que le informó sobre su derecho a negarse al registro fue el policía que la arrestó. A preguntas del Fiscal, indicó que era la primera vez que intentaba entrar drogas a una ins-*327titución penal y que en ese momento no se encontraba nerviosa.
La defensa solicitó que se suprimiese la evidencia, ya que ésta no había sido entregada voluntariamente. Alegó que, por el contrario, la entrega había sido producto de un registro al desnudo realizado en contravención a la Cons-titución del Estado Libre Asociado de Puerto Rico y a los reglamentos internos que regulan este tipo de registros a los visitantes de las instituciones correccionales del país.(3)
El Ministerio Público se opuso y argumentó, en síntesis, que la entrega de la sustancia controlada fue voluntaria y que el registro al desnudo, del cual no se obtuvo evidencia alguna, fue posterior.
El tribunal de instancia declaró sin lugar la solicitud de supresión de evidencia y señaló juicio para el 22 de enero de 1998. Inconforme con esta determinación, el 24 de diciembre de 1997 la acusada acudió ante el Tribunal de Cir-cuito de Apelaciones (en adelante Tribunal de Circuito), mediante recurso de certiorari.
El 30 de junio de 1998, el Tribunal de Circuito dictó sentencia mediante la cual revocó la resolución recurrida, ordenó la supresión de la evidencia obtenida y devolvió el caso al foro de instancia para la continuación de los procedimientos. Determinó que en el caso de autos a la acusada no se le informó sobre su derecho a negarse a ser registrada. Indicó que la acusada entregó las “bombitas” de marihuana que tenía adheridas a su ropa interior bajo coacción, para evitar ser registrada al desnudo en presen-cia de terceras personas. Resolvió, además, que el registro se realizó en contravención a la Constitución y al Regla-mento de Normas y Procedimientos para Regular las Visi-*328tas a los Confinados y para la Aceptación de Paquetes (en adelante el Reglamento de Visitas) que establece un proce-dimiento obligatorio para registros al desnudo para visi-tantes a las instituciones correccionales.
Inconforme, el Ministerio Público acudió ante nos. Alega que el Tribunal de Circuito se equivocó al concluir que la evidencia ocupada fue resultado de un registro ilegal, y que, por lo tanto, erró al revocar al foro de instancia y ordenar la supresión de evidencia.(4)
Decidimos revisar y expedimos el recurso.
I — I
En apoyo a su contención de que incidió el Tribunal de Circuito al concluir que la evidencia ocupada fue el resul-tado de un registro ilegal, el Ministerio Público aduce que la acusada entregó la evidencia voluntariamente antes de que comenzara el registro al desnudo. Señala que el regis-tro al desnudo fue posterior a la entrega y que, como de ese registro en particular no se obtuvo evidencia alguna, no resulta pertinente examinar su legalidad. No le asiste la razón.
Tanto el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, como la Cuarta Enmienda de la Constitución de Estados Unidos, protegen a nuestros habitantes contra registros y allanamientos irrazonables de su persona, pertenencias y propiedad realizados por funcionarios del Estado. En reiteradas ocasiones hemos expresado que la protección constitucional contra registros irrazonables tiene como objetivo básico proteger la intimidad y la dignidad del ser humano. *329Véanse: Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994); Pueblo v. Ríos Colón, 129 D.P.R. 71 (1991); Pueblo v. Lebrón, 108 D.P.R. 324 (1979).
A pesar de que la protección contra registros y allanamientos se encuentra redactada en idénticos términos en ambas Constituciones, por gozar nuestra Constitución de una “vitalidad independiente”, podemos darle a la garantía un contenido distinto y mayor. Esto es, podemos interpretarla de forma más beneficiosa al acusado. La Constitución de Estados Unidos y su jurisprudencia interpretativa sólo establecen el contenido mínimo de la prohibición contra registros e incautaciones irrazonables. Véase Pueblo v. Dolce, 105 D.P.R. 422 (1976).
A diferencia de la Constitución federal, el Art. II, Sec. 8 de nuestra Constitución, L.P.R.A., Tomo 1, protege específicamente la honra, reputación y vida privada de las personas. El efecto conjunto de esta cláusula y la garantía constitucional contra registros y allanamientos irrazonables ha sido establecer el derecho a la intimidad como uno de los de más alta jerarquía en nuestro ordenamiento. Véanse: Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 64 (1986); Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975).
La protección constitucional contra registros y allanamientos irrazonables se activa sólo cuando los actos arbitrarios e irrazonables del Estado ocurren como parte de un registro o allanamiento. En ocasiones anteriores he-mos resuelto que “[a]nte toda controversia relacionada con [esta] protección constitucional... lo primero a determinar lo es la existencia, o no, de un registro”. (Énfasis suprimido.) Pueblo en interés menor N.O.R., supra, pág. 961. Por lo tanto, de entrada, debemos resolver si dentro de las circunstancias particulares del presente caso, la ins-*330tracción de desnudarse per se constituyó el comienzo de un registro.
En algunas situaciones no existe duda alguna de que en efecto ha ocurrido un registro. Sin embargo, a menudo resulta difícil hacer tal determinación, ya que la garantía constitucional protege a la persona como tal y no a lugares específicos o cosas. Para que ocurra un registro no tiene que haber intervención física alguna en un lugar específico. Sobre este particular, el tratadista LaFave ha señalado:
... once it is recognized that the Fourth Amendment protects people —and not simply “areas”— against unreasonable searches and seizures it becomes clear that the reach of that Amendment cannot turn upon the presence or absence of a physical intrusion into any given enclosure. W.R. LaFave, Search and Seizure: a Treatise on the Fourth Amendment, 3ra ed., Minnesota, Ed. West Publishing Co., 1996, Vol. I, Sec. 2.1(b), pág. 383.
En cuanto al inicio de un registro, en Pueblo en interés menor N.O.R., supra, págs. 961-962, señalamos:
Se entiende que ha ocurrido un registro cuando se infringe la expectativa de intimidad que la sociedad está preparada a reco-nocer como razonable. “La cuestión central es si la persona tiene un derecho razonable a abrigar, donde sea, dentro de las circunstancias del caso específico, la expectativa de que su in-timidad se respete.” (Énfasis suplido y citas omitidas.) Pueblo v. Lebrón, supra, pág. 331.
En Pueblo v. Ríos Colón, supra, enumeramos los factores que deben considerarse al determinar si la persona que alega ha sido registrada albergaba alguna expectativa razonable de intimidad, a saber: (1) el lugar registrado o allanado; (2) la naturaleza y grado de intrusión de la intervención policiaca; (3) el objetivo o propósito de la intervención; (4) si la conducta de la persona era indicativa de una expectativa subjetiva de intimidad; (5) existencia de barreras físicas que restrinjan la entrada o visibilidad *331al lugar registrado; (6) la cantidad de personas que tienen acceso al lugar registrado, y (7) las inhibiciones sociales relacionadas con el lugar registrado. Estos factores deben examinarse en conjunto, ya que ninguno de ellos, por sí solo, resulta determinante. Apliquemos estos factores a las circunstancias del presente caso. -
No cabe duda de que las personas albergan con respecto a su propio cuerpo la más alta expectativa de intimidad y que una orden de desnudarse entraña una intromisión profunda con dicha expectativa. Ello, independientemente del hecho de encontrarse de visita en una prisión. No podemos olvidar que no'se tratá aquí de la expectativa de intimidad extremadamente reducida que tienen los confinados, sino de la intimidad de una persona civil que visita voluntariamente una institución penal.
La Conducta de la acusada al . entregar la marihuana “para evitar ser desnudada” indica claramente su inten-ción de proteger lo que ella subjetivamente percibía era su intimidad. La ropa que cubría su cuerpo restringía la visi-bilidad al lugar que la Oficial pretendía registrar. Sólo la acusada tenía un derecho legítimo de acceso a su propio cuerpo. Además, existen en nuestra sociedad inhibiciones relativamente altas en relación con el acto de despojarse de toda vestimenta y someter nuestros cuerpos al escrutinio visual de un extraño.
Ciertamente el requerir al visitante a instituciones penales que se someta a un registro al desnudo persigue el objetivo legítimo de evitar lá introducción de drogas y armas a éstas. No obstante, la consecución de este objetivo, por sí solo, no puede destruir la expectativa de intimidad de una persona con respecto a su cuerpo. Debemos tener presente que:
El aumento en el crimen y/o en el trasiego de drogas, así como la política pública en contra de dichos males no son, por sí solas, justificaciones suficientes para, flexibilizar estas garan-tías constitucionales bajo cuyo manto quedamos cobijados todos *332los puertorriqueños. La democracia no se sostiene con la adop-ción de métodos antidemocráticos. La solución a tales males no es, pues, la derogación de facto de dichas garantías constitucio-nales, puesto que existen medios razonables, legales y constitu-cionales para lidiar con los mismos. Véase Pueblo v. Ríos Colón, supra, pág. 81, citando Pueblo v. Lebrón, supra, págs. 327-328. Véase, también, Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988).
Al analizar los hechos en este caso, a la luz de la totali-dad de los factores enumerados, resulta forzoso concluir que dentro de este contexto la indicación imperativa de la Oficial a la acusada, a los efectos de que se quitara “toda la ropa” para “verificarla”, constituyó intromisión suficiente en la expectativa razonable de intimidad de la acusada para activar la protección constitucional contra registros y allanamientos. .
Debemos recordar que esta orden se produce luego de que la Oficial solicitara y obtuviera el permiso de sus su-periores para realizar el registro al desnudo y después que la acusada pasara por un proceso de registro que se pro-fundizó a medida que progresaba su entrada a la institu-ción penal. Primero, la acusada atravesó un detector de metales en la entrada. Luego, pasó a “La Carpa” donde registraron sus pertenencias. Entonces, la llevaron a “Control Fuera” donde presenció los registros al desnudo de sus compañeras. Finalmente, le ordenaron desvestirse, lo cual provoca que entregue la droga para intentar evitar tan grave intromisión con su cuerpo. Dicha orden per se inició el registro para efectos constitucionales.
De hecho, desde que la Oficial sospechó de la acusada y pidió autorización a sus superiores para realizar el registro al desnudo, se puso en marcha la maquinaria del Estado. Del testimonio mismo de la Oficial se desprende que la acusada en momento alguno fue informada del carácter especial y de las implicaciones que reviste este tipo de registro. Rechazamos la teoría del Ministerio Público de que el registro al desnudo se inició al momento en que la *333acusada comenzó físicamente a quitarse la ropa y que, por ende, la entrega de la droga no fue producto de un registro. Esta noción es contraria a los hechos, la doctrina y la ju-risprudencia que define el registro de forma flexible como la infracción a una expectativa razonable de intimidad.
Resolvemos, pues, que en el caso de autos se había ini-ciado el registro al desnudo antes de que la acusada entre-gara la marihuana. La acusada albergaba una expectativa razonable de intimidad sobre su cuerpo que fue infringida cuando la Oficial le ordenó desvestirse.
HH HH I — l
Nuestra Constitución lo que exige es que los registros y allanamientos no sean irrazonables. Es por ello que, una vez decidido en el caso de autos que, en efecto, la evidencia se entregó como resultado de un régistro, procede que exa-minemos la razonabilidad de la intervención. Hoy, por pri-mera vez, debemos determinar cuáles son los criterios que han de considerarse para que un funcionario público pueda realizar un registro al desnudo a un civil que visita una institución penal, sin infringir las protecciones constitucio-nales contra registros y allanamientos irrazonables.
Como regla general, se presumen inválidos todos los registros efectuados sin una orden judicial previa. En estos casos, corresponde al Ministerio Fiscal derrotar dicha presunción presentando prueba de la legalidad y razonabilidad del registro. Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 174 (1986); Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Reynolds Román, 137 D.P.R. 801 (1995); Pueblo v. Santiago Alicea, 138 D.P.R. 230 (1995).
A manera de excepción, hemos tendido a sostener la legalidad de cierto tipo de registros, aun en ausencia de una orden judicial. La jurisprudencia la ha reconocido, entre otras situaciones: cuando la evidencia se encuentra a *334plena vista, Pueblo v. Dolce, supra; cuando la evidencia es obtenida en el transcurso de una persecución, Pueblo v. Riscard, 95 D.P.R. 405 (1967); cuando la evidencia es obte-nida en un registro administrativo en una actividad alta-mente reglamentada por el Estado, E.L.A. v. Coca Cola, Bott. Co., 115 D.P.R. 197 (1984); cuando ha mediado con-sentimiento para el registro, Pueblo v. Narváez Cruz, supra; en algunos registros incidentales al arresto, Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964); y en el registro de emergencia, Pueblo v. Rivera Collazo, 122 D.P.R. 408 (1988). Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1995, Vol. I, Sec. 6.13, pág. 272.
Al decidir si procede eximir a las autoridades de la necesidad de obtener una orden judicial de registro, la pregunta no debe ser sólo si el interés público lo justifica, sino si el peso de conseguir dicha orden bajo las circunstancias particulares del caso, probablemente frustraría el propósito gubernamental legítimo que se persigue.
Aun en aquellos casos excepcionales en que inicialmente resulta legal intervenir con el ciudadano sin or-den judicial, la posterior determinación de razonabilidad del registro debe hacerse tomando en cuenta todas las circunstancias, particularmente las exigencias de urgencia, y haciendo un balance entre los derechos del individuo y las necesidades de la sociedad. Pueblo v. Torres Lozada, 106 D.P.R. 588 (1977). Véanse, además: United States v. Biswell, 406 U.S. 311 (1972); Terry v. Ohio, 392 U.S. 1 (1968); Elkins v. United States, 364 U.S. 206 (1960). Recientemente reiteramos que “ ‘[l]a razonabilidad de un registro dependerá del balance entre el interés público y el derecho del ciudadano a su seguridad personal, libre de interferencias arbitrarias por parte del Estado’ ”. Pueblo en interés menor N.O.R., supra, pág. 964.
En el caso particular de las instituciones corree-*335dónales, es innegable que el Estado tiene un interés apre-miante en mantener el orden y la seguridad en ellas. Evi-tar que las personas con acceso a las instituciones correccionales introduzcan drogas, contrabando y armas resulta indispensable para mantener tanto la seguridad como el orden. En atención a ello, se reduce el grado de expectativa a la intimidad y la protección de ésta, tanto de los confinados, como de personas civiles que desean entrar a visitar en instituciones penales, aunque en distintos grados. Véase Spear v. Sowders, 71 F.3d 626, 629 (6to Cir. 1995).
Al amparo de la Cuarta Enmienda de la Constitución de Estados Unidos se ha considerado razonable so-meter rutinariamente a las personas que deseen entrar como visitantes a dichas instituciones a cierto tipo de registro sin necesidad de orden ni sospecha alguna. Sobre el asunto, el reconocido tratadista LaFave señala:
Security is the order of the day in prisons, jails and other detention facilities. The prisoners are subject to searches of their persons and quarters, and in addition it is often the practice to require visitors to the facility to submit to some form of search. Applying the Camara-Terry balancing approach to the latter practice, it may be said that the need for security is sufficiently substantial as to justify as reasonable under the Fourth Amendment some type of screening process for visitors. (Énfasis suplido.) LaFave, op. tit., Vol. 3, Sec. 10.7(b), pág. 657.
En aras de proteger la seguridad de los empleados y confinados, resulta razonable someter a los visitantes de instituciones penales a registros superficiales sin necesidad de obtener una orden judicial ni de tener motivos fundados. Entre los registros superficiales más comunes se encuentran los registros físicos o de “cacheo”, los efectuados por medios electrónicos de detección de armas y drogas, y los que utilizan perros. Otras formas de proteger la seguridad en las cárceles incluyen las visitas sin contacto, *336el registrar al desnudo a los confinados tras las visitas y proveer visitas supervisadas.
Las intervenciones superficiales antes mencionadas pueden considerarse como registros de índole administra-tivo ya que se realizan rutinariamente, como parte del pro-cedimiento regular de entrada a la institución. En atención a las necesidades especiales de las instituciones penales, estos registros pueden realizarse sin necesidad de orden judicial o sospecha alguna. Ahora bien, cuando un oficial de custodia decide realizar un registro más profundo del usual, como lo es un registro al desnudo, cambia la natu-raleza de la intervención. Ya no se trata de una interven-ción rutinaria de índole administrativa, sino más bien de un registro de naturaleza penal. El registro al desnudo se realiza con base a una sospecha particularizada y con la expectativa de obtener material delictivo que incriminaría a la persona registrada.
El registro al desnudo, conocido en Estados Uni-dos como strip search, implica una de las más graves interferencias con la expectativa de intimidad de las personas, aunque se trate de la expectativa de intimidad algo disminuida que albergan los civiles que deciden visitar una institución correccional. Sobre este particular, en Blackburn v. Snow, 771 F.2d 556, 563 (1er Cir. 1985), el tribunal señaló:
... we think it is clear that society is “prepared to recognize” that free citizens entering a prison, as visitors, retain a legitimate expectation of privacy [protected by the Fourth Amendment], albeit one diminished by the exigencies of prison security. To be sure, those visiting a prison cannot credibly claim to carry with them the full panoply of rights they normally enjoy. But neither may they constitutionally be made to suffer a wholesale loss of rights —nor even one commesurate with that suffered by inmates. (Énfasis suplido.)
El registro al desnudo ha sido descrito como una experiencia humillante, embarazosa y que atenta contra la *337dignidad de las personas. Tomando en consideración esta realidad, los tribunales federales reiteradamente han re-querido la existencia de una sospecha, razonable o real, individualizada y basada en hechos objetivos articulables, para iniciar válidamente un registro de este tipo. En Black v. Amico, 387 F. Supp. 88, 91 (W.D. N.Y. 1974), la Corte de Distrito de Estados Unidos para el distrito de Nueva York, citando a Henderson v. United States, 390 F.2d 805 (9no Cir. 1967), definió “sospecha real” de la siguiente manera:
“Real suspicion” justifying the initiation of a strip search is subjective suspicion supported by objective, articulable facts that would reasonably lead an experienced, prudent customs official to suspect that a particular person seeking to cross our border is concealing something on his body for the purpose of transporting it into the United States contrary to law.
Este mismo caso establece que el registro fronterizo y el de los visitantes a prisiones son análogos en el sentido de que en ambos casos se intenta prevenir la entrada de contrabando y otro material ilegal. Véase, además, United States v. Montoya de Hernández, 473 U.S. 531 (1985), donde el Tribunal Supremo federal resolvió que para poder llevar a cabo un registro fronterizo al desnudo se necesitaba al menos una “sospecha real”.
En Puerto Rico, en vista de la protección más amplia que provee nuestra Constitución al derecho a la intimidad, este Tribunal, con contadas excepciones, ha requerido la existencia de motivos fundados al validar el inicio de registros sin una orden. El concepto de “motivos fundados” ha sido definido como aquella información o conocimiento que lleva a una persona ordinaria y prudente a creer que la persona intervenida ha cometido un delito, independientemente de que luego se establezca o no la comisión del delito. Véase Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988).
En Pueblo v. Ríos Colón, supra, págs. 86-87, se-*338ñalamos que para determinar si un registro sin una orden judicial es razonable debemos considerar si:
(a) En su origen, la intervención con la persona en el lugar que sería registrado estuvo justificada. Aquí debemos examinar la expectativa razonable de intimidad del intervenido en el lu-gar donde se encontraba y si la funcionaría del Estado tenía motivos fundados para intervenir, y si su presencia en el lugar donde se encontraba la persona que sería registrada estaba justificada.
(b) Una vez superada esa justificación inicial, debemos exa-minar si el alcance o la amplitud del registro (como se condujo) estaba razonablemente relacionada con las circunstancias que justificaron la intervención en primer lugar. Tal registro no puede ser excesivamente intrusivo en la persona que es registrada. Aunque muchas veces sea difícil entenderlo, el re-sultado del registro no prueba su razonabilidad ni convalida una intervención ilegal o irrazonable de los funcionarios del Estado con los ciudadanos —Pueblo v. Martínez Torres, supra; Pueblo v. González Rivera, 100 D.P.R. 651 (1972)— pues “[e]n nuestro país, la Constitución y las leyes no solamente protegen al ciudadano modelo, sino también al infractor ... [y] todo acu-sado tiene derecho a la presunción de inocencia ... aunque se le sorprenda in fraganti”. Soto v. Srio. de Justicia, 112 D.P.R. 477, 503-504 (1982). (Énfasis suplido, escolios omitidos y corchetes en el original.)
Cónsono con estos principios constitucionales, el Reglamento de Visitas,(5) que rige esta materia, exige específicamente que hayan motivos fundados basados en hechos objetivos para que se pueda iniciar un registro al desnudo. En la parte pertinente dicho reglamento dispone:
K. Registros al Desnudo a los Visitantes
Para someter a un visitante a este tipo de registro, tiene que existir la sospecha razonable basada en hechos específicos e inferencias razonables de que el visitante intenta introducir contrabando. No será base suficiente meras sospechas o confi-dencias no corroboradas. Tampoco basta que el visitante tenga apariencia extraña o sospechosa. La sospecha razonable, re-*339quiere que existan hechos objetivos específicos que a la luz de la experiencia permitan inferencias que lleven a una persona ra-zonable a sospechar que se ha cometido un delito o está por cometerse.
Bajo esta norma, el registro al desnudo de un visitante re-quiere (1) que los oficiales han de tener una sospecha de que la persona a registrarse intenta introducir contrabando; esta sos-pecha tiene que estar específicamente dirigida contra esa persona en particular y (2) tienen que existir motivos fundados para creer que el contrabando se encuentra escondido en el lugar específico que va a registrarse. (Énfasis suplido.) Art. VI(K), Reglamentó de Visitas, Administración de Corrección, pág. 13.
Reconocemos que exigir a los oficiales de custodia el peso de conseguir una orden judicial en estos casos frustra-ría el propósito del registro. Sin embargo, tampoco pode-mos validar una intervención de tal magnitud en ausencia de irnos claros motivos fundados y de un consentimiento voluntario e informado por parte de la persona a que ha de ser registrada. El balance de los intereses del Estado y el derecho a la intimidad del ciudadano en estos casos no puede arrojar otro resultado.
Conforme a lo antes expuesto, resolvemos que en Puerto Rico no puede iniciarse válidamente un registro al desnudo a un visitante a una prisión en ausencia de motivos fundados para creer que lleva material ilegal sobre su cuerpo. La sospecha constitutiva de motivos fundados dehe ser individualizada y dehe estar basada en hechos objetivos articulables. La mera sospecha de un oficial de custodia no será suficiente para justificar este tipo de intervención. Así lo exigen tanto los preceptos constitucionales como el Reglamento de Visitas aplicable a las instituciones correccionales.
En el caso de autos, la acusada albergaba una expecta-tiva razonable de intimidad en relación con su cuerpo y su ropa, no empece a que se encontrara visitando una institu-ción correccional. El único fundamento que la Oficial pudo articular durante su testimonio, como base para iniciar el *340proceso de registro al desnudo contra la acusada, fue que ésta se encontraba “ansiosa, desesperada por entrar” a ver a su esposo que se encontraba allí confinado. Ahora bien, en ausencia de circunstancias sospechosas adicionales, el nerviosismo, por sí solo, no justifica un registro al desnudo. Al respecto, el Reglamento de Visitas específicamente se-ñala que la apariencia extraña o sospechosa de una persona no basta para iniciar un registro al desnudo.
De la propia prueba presentada por el Ministerio Pú-blico, específicamente del testimonio de la Oficial, se des-prende que la sospecha no cumplía con los requisitos antes expuestos. Ella se dispuso a registrar a la acusada sólo porque la notó nerviosa. Además, como era la costumbre en dicha institución, también procedió a hacerle un registro al desnudo a las acompañantes de la acusada por el único hecho de estar éstas con una persona que se encontraba nerviosa.(6)
La totalidad de las circunstancias denota que al decidir registrar al desnudo a la acusada y a sus acompañantes, la Oficial no cumplió con el requisito inicial de tener una sos-pecha razonable basada en hechos objetivos articulables constitutivos de motivos fundados. Desde su origen, la in-tervención de la Oficial con la acusada estuvo viciada y en contravención tanto al Reglamento de Visitas, como a la protección constitucional contra registros irrazonables.(7)
Al ser la orden de desnudarse parte del registro al des-nudo y la entrega de la evidencia resultado directo de dicha orden, no cabe duda de que la evidencia se obtuvo como *341resultado de una intervención ilegal del Estado con la acusada. Sobre todo cuando ni los carteles en la entrada de la institución penal ni la orientación dada por la Oficial apercibían a la acusada del alcance de lo que iba a suceder y de su derecho a negarse al registro al desnudo y mar-charse en cualquier etapa de éste. Tampoco se le advirtió del hecho de que para realizar un registro al desnudo, las autoridades tenían que obtener su consentimiento por es-crito y seguir un estricto procedimiento(8)
*342El registro al desnudo de la acusada en el caso de autos estuvo viciado ab initio. En consecuencia, procede suprimir la evidencia entregada como respuesta a la orden de desnudarse.
Por los fundamentos antes expresados, confirmamos al Tribunal de Circuito de Apelaciones y devolvemos el caso al Tribunal de Primera Instancia, Sala Superior de Ponce, para ulteriores procedimientos compatibles con lo aquí resuelto.
El Juez Asociado Señor Fuster Berlingeri concurrió con una opinión escrita, a la cual se unió el Juez Asociado Se-ñor Corrada Del Río. El Juez Asociado Señor Rebollo López concurrió sin opinión escrita.
— O —

 La acusada iba acompañada de dos (2) amigas y su bebé, quien también fue registrado.


 Este es el tercer puesto de registro al entrar en la intitueión.


 El tribunal de instancia tomó conocimiento judicial del Reglamento de Nor-mas y Procedimientos para Regular las Visitas a los Confinados y para la Aceptación de Paquetes (en adelante el Reglamento de Visitas), el cual regula el procedimiento a que ha de seguirse para realizar registros al desnudo de visitantes en instituciones penales.


 El Ministerio Público planteó, además, que el Tribunal de Circuito de Apela-ciones (en adelante el Tribunal de Circuito) abusó de su discreción al intervenir con la adjudicación de credibilidad hecha por el juzgador de instancia. En vista del re-sultado al que llegamos, resulta innecesario examinar este error.


 Este reglamento fue adoptado al amparo de la Ley Núm. 1X6 de 22 de julio de 1974, según enmendada, 4 L.P.R.A. see. lili y ss., y a la luz de las disposiciones de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 y ss.


 La oficial de custodia declaró a los efectos de que lo usual en la institución penal donde laboraba era que cuando se “sospechaba” de una persona, se desnudaba a todos sus acompañantes.


 Vale señalar que, aun cuando se cumpliera con el requisito inicial de motivos fundados, el procedimiento de registro de visitantes a las instituciones correccionales está detalladamente regulado. Un registro tan denigrante debe llevarse a cabo con estricta sujeción y adhesión a las normas reglamentarias de la propia institución. Sólo de este modo se garantiza la voluntariedad y se minimiza al máximo la lesión a la intimidad y dignidad del registrado. Debemos recordar que en el caso de autos la propia oficial admite haber llevado a cabo los registros al desnudo con la puerta del baño abierta, y que por lo menos la acusada, pudo ver a sus compañeras desvestirse.


 Nos preocupa el desconocimiento craso de la oficial de custodia de las dispo-siciones básicas del Reglamento de Visitas en cuanto éste regula los registros al desnudo. Una vez un oficial tiene una sospecha individualizada constitutiva de mo-tivos fundados, el Reglamento de Visitas establece el siguiente procedimiento para realizar estos registros:
“Para realizar registros al desnudo a un visitante, se seguirá el siguiente pro-cedimiento:
“1. Será informado que por existir .sospecha razonable sobre su persona, será sometido a un registro especial. Dicho registro se llevará a cabo al desnudo.
“2. Será orientado por el oficial de más alto rango en el área de visitas, y se le solicitará que firme el formulario correspondiente autorizando este tipo de registro. De negar su autorización, no se permitirá su acceso al penal ese día.
“3. Luego de que se haya obtenido la autorización correspondiente, el visitante será conducido a la habitación destinada a ese propósito, asegurándose de que el área no quede expuesta al público, de modo que no se lesione su dignidad.
“4. El registro será realizado por un oficial del mismo sexo que el visitante. Bajo ninguna circunstancia se permitirá un registro al desnudo a un visitante por un oficial del sexo opuesto. Se evitará en todo momento, el contacto físico directo con el visitante. Toda violación a esta norma conllevará la imposición de las sanciones que procedan contra el empleado.
“5. Se requerirá al visitante que se despoje por completo de sus vestimentas, incluyendo los zapatos y se pedirá que se coloque en cuclillas por unos segundos. Se inspeccionará cuidadosamente la ropa del visitante, luego de lo cual se le devolverá. Se inspeccionará el área sobre la cual se colocó al visitante para localizar contra-bando arrojado al suelo o que se desprenda de su cuerpo.
“6. Si durante él procedimiento de registro, él visitante opone resistencia, se suspenderá el mismo y se solicitará que abandone la institución. En caso de mediar agresiones físicas o verbales hacia los oficiales, se referirá a la Comandancia para iniciar la acción penal correspondiente.
“7. Si se detecta la presencia de drogas, explosivos o armas de cualquier tipo, instrumentos o herramientas que puedan utilizarse para cometer una fuga, o causar grave daño corporal o muerte, se conducirá al visitante y la evidencia a la Coman-dancia o deberá llamarse inmediatamente a la Policía para la acción correspondiente. Tanto el Comandante de turno, como los oficiales participantes, rendirán un informe detallado y servirán de testigos durante el proceso criminal hasta finalizar el mismo. En estos casos, se prohibirá permanentemente la entrada del visitante a toda intitución penal.
“8. En todo momento se tratará al visitante de forma digna y respetuosa, evi-tando comentarios o situaciones que lesionen su dignidad o constituyan una interfe-rencia indebida con su derecho a la intimidad. El incumplimiento de estas normas *342conllevará la imposición de sanciones administrativas, civiles o criminales que pro-cedan contra esos empleados.
“9. Los oficiales asignados a las áreas de visita serán adiestrados sobre estos procedimientos y las consecuencias de violentar los mismos. Serán adiestrados oficia-les de ambos sexos para asegurar el fiel cumplimiento de estas normas.” (Énfasis suplido.) Art. VI(K), Reglamento de Visitas, supra, págs. 13-16.
Como podrá notarse, en el caso de autos la mayoría de las disposiciones de este Reglamento de Visitas no fueron cumplidas.